EXHIBIT 21 MEDIWARE INFORMATION SYSTEMS, INC. List of Subsidiaries Subsidiary Name State of Incorporation Business Name Digimedics Corporation California Mediware Information Systems, Inc. JAC Computer Services, Ltd. (wholly owned subsidiary of Digimedics Corporation) United Kingdom JAC Computer Services, Ltd Informedics, Inc. Oregon Mediware Information Systems, Inc. Mediware Blood Management LLC Delaware Mediware Information Systems, Inc. Mediware Medication Management LLC Delaware Mediware Information Systems, Inc. Mediware Clinical Management LLC Delaware Mediware Information Systems, Inc.
